Opinion issued March 5, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-14-00750-CR
                               NO. 01-14-00751-CR
                            ———————————
                         ERNEST FLORES, Appellant
                                         V.
                          STATE OF TEXAS, Appellee


            On Appeal from County Criminal Court at Law No. 4
                          Harris County, Texas
                   Trial Court Case Nos. 5640 & 5641


                                   OPINION

      In municipal court, a jury found Ernest Flores guilty of the traffic offenses of

speeding and failing to display a valid driver’s license upon demand of a peace

officer. See TEX. TRANSP. CODE ANN. § 545.351(a) (Vernon 2011) (speeding),
§ 521.025 (Vernon 2013) (failing to display a valid driver’s license). The jury

assessed a fine of $100 for each offense, and the municipal court rendered

judgments on the verdicts.

      Proceeding pro se, Flores appealed each judgment of conviction to the

county criminal court at law. See TEX. GOV’T CODE ANN. § 30.00014(a) (Vernon

Supp. 2014) (providing for appeal to county court from conviction in municipal

court of record). The county court signed judgments dismissing both appeals for

lack of jurisdiction. In its written opinion supporting each judgment, the county

court stated that Flores had failed to timely file his appeal bond as required by

Government Code section 30.00015(a) to invoke the appellate jurisdiction of the

county criminal court. See id. § 30.00015(a) (Vernon 2004) (providing, “The bond

must be approved by the court and must be filed not later than the 10th day after

the date on which the motion for new trial is overruled.”) Flores has now appealed

to this Court, challenging the county criminal court’s judgments dismissing his

appeals of the municipal court judgments.

      After reviewing the record, we conclude that we do not have jurisdiction

over these appeals. Neither the United States nor the Texas Constitution provides

that a defendant has a right to appeal a criminal conviction; the right to appeal is

created by statute. McKinney v. State, 207 S.W.3d 366, 374 (Tex. Crim. App.

2006). Government Code section 30.00027(a) provides this Court with jurisdiction



                                         2
to review a county criminal court’s judgment affirming a municipal court judgment

when the fine exceeds $100 or the sole issue is the constitutionality of the statute or

ordinance on which a conviction is based.                 See TEX. GOV’T CODE

ANN. § 30.00027(a) (Vernon Supp. 2014).

      Here, the county criminal court dismissed, rather than affirmed, Flores’s

municipal court judgments. See id.; see also Tex. Vital Care v. State, 323 S.W.3d
609, 611 (Tex. App.—Texarkana 2010, no pet.) (holding court of appeals lacked

jurisdiction to consider appeal after county court dismissed appeal from municipal

court for failure to pay appeal bond); Jamshedji v. State, 230 S.W.3d 224, 225

(Tex. App.—Houston [14th Dist.] 2006, pet. ref’d) (holding court of appeals

lacked jurisdiction to entertain appeal after county court dismissed appeal from

municipal court for lack of jurisdiction). In addition, the fine assessed against

Flores in each case was $100; it did not exceed $100. See id. § 30.00027(a). And

a review of the record shows that Flores’s “sole issue” in the county court was not

“the constitutionality of the statute or ordinance on which a conviction is based.”

See id.




                                          3
       We hold that Flores does not have a statutory right to appeal the county

criminal court’s judgments to this Court. We dismiss both appeals for lack of

jurisdiction. *




                                                Laura Carter Higley
                                                Justice

Panel consists of Justices Keyes, Higley, and Brown.

Publish. TEX. R. APP. P. 47.2(b).




*
       On November 20, 2014, this Court notified Flores of its intent to dismiss these
       appeals for want of jurisdiction unless, within 10 days, he filed a response
       explaining why this Court has jurisdiction over these appeals. See TEX. R. APP.
       P. 42.3(a). Flores filed a response, asserting that the county court incorrectly
       dismissed his appeals to that court of the municipal court judgments. However, as
       discussed, we do not have jurisdiction to consider the merits of Flores’s challenge
       to the county criminal court’s judgments of dismissal. See TEX. GOV’T CODE
       ANN. § 30.00027(a) (Vernon Supp. 2014).

                                            4